Dear Ms. Hackwood:
This letter is in response to your question asking:
         Does the Deputy Director of Personnel, when assuming the duties of the Director of Personnel become a member of the MOSERS' Board under the provisions of Section  104.450?
Section 104.450, RSMo Supp. 1984, makes the Director of the Personnel Division of the Office of Administration an ex officio member of the Board of Trustees of the Missouri State Employees' Retirement System. Section 104.450 of Senate Substitute for Senate Committee Substitute for House Committee Substitute for House Bill 1496, Eighty-Third General Assembly, Second Regular Session (which becomes effective on August 13, 1986), terminates the Director of the Personnel Division of the Office of Administration's ex officio status as a member of the Board of Trustees of the Missouri State Employees' Retirement System on December 31, 1987.
Section 37.005.8, RSMo Supp. 1984, provides for the selection of a Personnel Director of the Personnel Division of the Office of Administration. Section 36.090.4, RSMo Supp. 1984, provides as follows:
              4.  The director shall appoint, in full conformity with all the provisions of this chapter, a deputy or deputies. In case of the absence of the director or his inability from any cause to discharge the powers and duties of his office, such powers and duties shall devolve upon his deputy.
Section 104.450, RSMo Supp. 1984, places the duty of serving as a member of the Board of Trustees of the Missouri State Employees' Retirement System upon the Director of the Personnel Division of the Office of Administration. When the Deputy Director of the Personnel Division assumes the duties of the Director of the Personnel Division under Section 36.090.4, RSMo Supp. 1984, the Deputy Director of the Personnel Division also assumes the duty of serving as a member of the Board of Trustees of the Missouri State Employees' Retirement System under Section 104.450, RSMo Supp. 1984.
Very truly yours,
                                  WILLIAM L. WEBSTER Attorney General